                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 CABELA'S LLC,

                Plaintiff,

         v.
                                                              C.A. No. 18-cv-1223-RGA
 MATTHEW HIGHBY and MOLLY
 HIGHBY,

                 Defendants.




                                    MEMORANDUM ORDER

       Presently before the Court is Defendants' motion to dismiss based on lack of personal

jurisdiction and improper venue, or in the alternative, to transfer to the District of Nebraska.

(D.I. 5). I have considered the parties' briefing. (D.I. 6, 15, 18). I heard oral argument on

October 24, 2018. (D.I. 67).

  I.   BACKGROUND

        On July 31, 2018, Cabela's brought an action against Matthew Highby, Molly Highby,

and Highby Outdoors, LLC (collectively "Defendants") in the Court of Chancery of the State of

Delaware. (D.I. 1 ~ 1). On August 9, 2018, Defendants removed the case from the Court of

Chancery to this Court. (Id. at 5). On August 17, 2018, Defendants brought this motion to

dismiss. Cabela's has voluntarily dismissed without prejudice its claims against Highby

Outdoors, LLC. (D.I. 17).
 II.      ANALYSIS

       A. Consent to Personal Jurisdiction and Venue

          Under Federal Rule of Civil Procedure 12(b)(2), a court must dismiss a case when it lacks

personal jurisdiction over the defendant. Consent is one of the traditional bases for personal

jurisdiction. Burnham v. Superior Courto/Cal., Cty. a/Marin, 495 U.S. 604, 617-18 (1990);

see also 4 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1064 (3d

ed. 2002). The central dispute here is whether Defendants have consented to Delaware

jurisdiction and venue through prior agreements with Cabela's.

          The remaining Defendants, Matthew and Molly Highby, are former Cabela's employees.

While employed, Cabela's periodically offered Defendants stock options and/or restricted stock

units in exchange for entering into a Proprietary Matters Agreement ("PMA"). (D.I. 1-1      ,r 21).
Defendants each entered into a PMA with Cabela's in March 2016. The PMAs are substantively

identical. (D.I. 1-1, Exs. 1-2). Paragraph 16 of the PMA provides:

          (b) Jurisdiction, Venue, and Governing Law. As a corporation organized under the laws
          of the State of Delaware, Cabela's has an interest in having Delaware law applied to
          contracts with its employees, as well as disputes with them. Applying Delaware law in
          this fashion affords the parties predictability as to the law to be applied, as well as
          uniformity across Cabela's workforce. Consequently, this Agreement shall be considered
          executed and performable in Delaware and shall be governed by the laws of the State of
          Delaware, without regard for the conflicts of laws rules of Delaware or any other state.
          Any action relating to or arising out of this Agreement shall be brought only in a court of
          competent jurisdiction located in Delaware and the parties expressly consent to such
          venue. Employee consents to the personal jurisdiction of the courts located in Delaware
          over him or her.

          (c) Survival. Employee's obligations hereunder shall survive the termination of
          Employee 's employment with Company or any of its affiliates or termination of any other
          agreement or relationship between Employee and Company, and shall, likewise, continue
          to apply and be valid notwithstanding any change in the Employee's duties,
          responsibilities, position, or title. Nothing in this Agreement shall eliminate, reduce, or
          otherwise remove any legal duties or obligations that Employee would otherwise have to
          the Company through common law or statute.

(D.I. 1-1, Ex. 1 ,r 16 (emphasis added)).
                                                   2
       In 2018, upon deciding to terminate their employment, Defendants each entered into a

Confidential Severance Agreement and General Release ("Severance Agreement") with

Cabela's. (D.I. 1-1   ,r 31).   Again, the Severance Agreements are substantively identical. (D.I. 1-

1, Exs. 4-5). The relevant paragraphs of the Severance Agreement provide:

       17. Complete Agreement. This Agreement is a complete agreement between the parties
       and supersedes all prior discussions, negotiations, and agreements with regard to the
       subject matter herein, whether oral or written. However, Employee agrees that this
       Agreement shall not in any way affect, modify, or nullify any agreement(s) Employee may
       have entered into with Cahela 's that obligate Employee to protect Cahela 's confidential
       information and/or to refrain.from soliciting Cahela 's employees or customers after
       Employee's employment is terminated, and/or to assign intellectual property to Cabela's,
       and that any such obligations contained in those agreement(s) remain in full force and
       effect to the extent permitted by law. This Agreement shall not be modified except by
       mutual agreement, in writing and signed by both parties. This Agreement shall be binding
       upon and for the benefit of the parties and their respective heirs, executors,
       administrators, successors, devisees, permissible assigns, personal representatives, and
       legal representatives.



       20. Applicable Law. As a limited liability company organized under the laws of the
       State of Delaware, Cabela's has an interest in having Delaware law applied to contracts
       with its employees, as well as disputes with them. Applying Delaware law in this fashion
       affords the parties predictability as to the law to be applied, as well as uniformity across
       Cabela's workforce. Consequently, this Agreement shall be considered executed and
       performable in Delaware and shall be governed by the laws of the State ofDelaware,
       without regard for the conflicts of laws rules ofDelaware or any other state.

(D.I. 1-1, Ex. 4 ,r,r 8, 17, 20 (emphasis added)). Notably, the Severance Agreement does not

have the same provisions on consent to personal jurisdiction and venue as in the PMA.

       Cahela' s argues that Defendants have consented to this Court's jurisdiction and venue in

the PMA. (D.I. 15 at·6-8). Defendants argue that the PMA did not survive Defendants'

termination of employment at Cabela's. (D.I. 5 at 12). Altematjvely, Defendants also argue that

the Severance Agreement supersedes the PMA. (Id. at 13-15).
                                                                  '




                                                     3
           1. Survival

       The PMA has an explicit "Survival" provision, which states, "Employee's obligations

hereunder shall survive the termination of Employee's employment with Company .... " (D.I.

1-1, Ex. 1 ~ 16(c)). Defendants argue, however, that consent to jurisdiction and/or venue is not

an "obligation," and thus did not survive termination of employment. (D.I. 6 at 12). Defendants

rely on the Black's Law Dictionary definition of "obligation" as "[a] legal or moral duty to do or

not do something," which "may refer to anything that a person is bound to do or forbear from

doing." (Id.).

       I do not think Defendants' proposed definition of "obligation" excludes consent to

jurisdiction and/or venue. By consenting to personal jurisdiction and venue of the Delaware

courts, Defendants are bound to forbear from arguing lack of personal jurisdiction or venue in

those courts, assuming the action is otherwise within the scope of the PMA. Defendants do not

explain why such forbearance would not meet their definition of "obligation." Therefore, I find

Defendants' consent to jurisdiction and/or venue is an "obligation" that survived Defendants'

termination of employment at Cabela's.

           2. Supersession

       Defendants argue, in the alternative, that any consent in the PMA was later superseded by

the Severance Agreement. Paragraph 17 of the Severance Agreement provides that the

Severance Agreement "is a complete agreement between the parties and supersedes all prior

discussions, negotiations, and agreements with regard to the subject matter herein." (D.I. 1-1,

Ex. 4 ~ 17). · But, paragraph 17 also provides an explicit carve-out to the supersession.

        However, Employee agrees that this Agreement shall not in any way affect, modify, or
        nullify any agreement(s) Employee may have entered into with Cabela's that obligate
      . Employee to protect Cabela's confidential information and/or to refrain from soliciting
        Cabela's employees or customers after Employee's employment is terminated, and/or to

                                                 4
       assign intellectual property to Cabela's, and that any such obligations contained in those
       agreement(s) remain in full force and effect to the extent permitted by law.

(Id (emphasis added)). Cabela's argues that the plain language of the Severance Agreement

preserves the PMA-the carve-out preserves agreements that obligate Defendants to "protect

Cabela's confidential information," which the PMA does, among other things. (D.I. 15 at 11

(quotation marks omitted)). Defendants do not dispute that the PMA includes obligations that

overlap with those listed in the carve-out. (D.I. 6 at 13). Instead, Defendants argue that the use

oflowercase "agreements" and "such obligations" indicates that paragraph 17 only preserved

those obligations in the PMA that are specifically listed in the carve-out. Since consent to

personal jurisdiction and venue are not listed, Defendants argue that the Severance Agreement

supersedes those provisions of the PMA. (Id).

       Defendants rely on the principle of expressio unius est exclusio alterius-the "expression

of one thing is the exclusion of another." See Brown v. State, 36 A.3d 321, 325 (Del. 2012).

Defendants argue that the Severance Agreement, by naming specific provisions in the carve-out,

supersedes any unnamed provisions. (D.I. 6 at 13). This principle alone, however, does not

govern contract interpretation. The Delaware Supreme Court has provided:

       The Court will interpret clear and unambiguous terms according to their ordinary
       meaning. Contract terms themselves will be controlling when they establish the parties'
       common meaning so that a reasonable person in the position of either party would have
       no expectations inconsistent with the contract language. A contract is not rendered
       ambiguous simply because the parties do not agree upon its proper construction. Rather,
       an ambiguity exists when the provisions in Controversy are fairly susceptible of different
       interpretations or may have two or more different meanings. Where a contract is
       ambiguous, the interpreting court must look beyond the language of the contract to
       ascertain the parties' intentions.

GMG Capital Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776, 780 (Del. 2012).

       As a matter of contract interpretation, I do not find Defendants' arguments compelling.

The carve-out explicitly preserves "any agreement(s) Employee may have entered into with


                                                 5
Cabela's that obligate Employee to" do, or refrain from doing, the listed actions. Defendants

argue that the final clause of the carve-out-"any such obligations contained in those

agreement(s) remain in full force and effect to the extent permitted by law"-limits "any

agreement(s)" to the specific obligations listed in the carve-out, as opposed to whole agreements.

Thus, Defendants argue that the provisions of the PMA not listed in the carve-out, including the

jurisdiction and venue provisions, are not preserved and are superseded by the Severance

Agreement. I see no reason, based on a plain reading of the Severance Agreement, why "any

agreement(s)" should be so limited. The phrase "any such obligations contained in those

agreements" is most reasonably understood to mean all the obligations contained in "those

agreements," not just t]J.e obligations that are listed in the carve-out. I do not think the contract

language is "fairly susceptible" to Defendants' interpretation. Therefore, I find that the

Severance Agreement preserves all of Defendants' obligations under the PMA, including the

consent to personal jurisdiction and venue.

    B. Transfer under Atlantic Marine

        Four factors guide the Court's analysis for transfer under 28 U.S.C. § 1404(a). 1

        (1) the amount of deference to be afforded to plaintiffs' choice of forum; (2) the
        availability of an adequate alternative forum where defendants are amenable to process
        and plaintiffs' claims are cognizable; (3) relevant 'private interest' factors affecting the
        convenience of the litigants; and (4) relevant 'public interest' factors affecting the
        convenience of the forum.

Collins v. Mary Kay, Inc., 874 F.3d 176, 186 (3d Cir. 2017) (discussing/arum non conveniens).

This analysis is altered by the PMA's forum-selection clause. Id. "[B]ecause the overarching

consideration under§ 1404(a) is whether a transfer would promote the interest of justice, a valid



1
  Section 1404(a) of the federal venue statute codified the doctrine offorum non conveniens for cases in
which the transferee forum is within the federal court system. At/. Marine Constr. Co. v. U.S. Dist. Ct.
for the W Dist. of Tex., 571 U.S. 49, 60 (2013).
                                                    6
forum-selection clause should be given controlling weight in all but the most exceptional cases."

At!. Marine, 571 U.S. at 63 (quotation marks and brackets omitted). A court "must deem the

private-interest factors to weigh entirely in favor of the preselected forum" and "may consider

arguments about public-interest factors only." Id. at 64. As the party resisting application of the

forum-selection clause, Defendants bear the "heavy burden" of showing that public-interest

factors "overwhelmingly" favor transfer to the District of Nebraska. Id. at 67; Collins, 874 F.3d

at 186-87.

       First, Defendants argue that a Nebraska court is more likely to be familiar with the

Nebraska Trade Secrets Act. (D.1. 6 at 20). Cabela's counters that courts routinely apply foreign

law, and it would be particularly easy to do so here because both Nebraska and Delaware have

implemented the Uniform Trade Secrets Act. (D.I. 15 at 17). Cabela's also notes that

Defendants appear to advocate for the application of Delaware law, meaning a Nebraska court

would also have to apply foreign law. (Id.). I believe Plaintiff is correct, at least with respect to

the Severance Agreement-Defendants acknowledge that the Severance Agreement includes a

Delaware choice of law provision and argue that the Severance Agreement supersedes all prior

agreements between the parties. (D.I. 6 at 5-6, 13). Therefore, I do not think familiarity with

Nebraska law weighs in favor of transfer.

       Second, Defendants argue that Sidney, Nebraska has a strong local interest in resolving

this case because it was home to Cabela's headquarters. (D.I. 18 at 9-10). Since Cabela's left

Sidney, hundreds of employees were laid off and the Sidney City Council agreed to invest

$500,000 in Highby Outdoors, LLC. (Id.).

       Third, Defendants argue that Nebraska public policy limits post-employment restraints,

and thus Nebraska law governs enforcement of the PMA noncompetition clause. (Id. at 10 &



                                                  7
n.4). This is a choice-of-law argument. In the context of transfer, the argument boils down to

Nebraska's interest in applying Nebraska law, which I already found does not favor transfer.

       The only public interest factor that weighs in favor of transfer is the local interest of the

city of Sidney. Sidney's interests are derived from being home to Cabela's former headquarters

and having a modest investment in Highby Outdoors. These interests do not seem on par with

those that courts have found sufficient to overcome a forum-selection clause under Atlantic

Marine. See Stewart v. Am. Van Lines, 2014 WL 243509 (E.D. Tex. Jan. 21, 2014) (finding no

valid forum-selection clause where the forum was governed by federal statute); Bronstein v. U.S.

Customs & Border Prof., 2016 WL 861102 (N.D. Cal. Mar. 3, 2016) (same); Credit Suisse AG v.

Appaloosa Inv. Ltd P 'ship I, 2015 WL 5257003 (S.D.N.Y. Jan. 20, 2017) (refusing to enforce a

forum-selection clause that would require separating two actions between which there was a

"palpable conflict"); Bollinger Shipyards Lockport, LLC v. Huntington Ingalls Inc., 2015 WL

65298 (E.D. La. Jan. 5, 2015) (refusing to enforce a forum-selection clause where the case had

already been litigated in the current forum for over six years); Kettler Int'!, Inc. v. Starbucks

Corp., 55 F. Supp. 3d 839, 850-51 (E.D. Va. 2014) (finding defendant had waived enforcement

of the forum selection clause by filing a third-party complaint in a different forum). Therefore, I

find Defendants have failed to satisfy their "heavy burden" of showing that public interest factors

"overwhelmingly" favor transfer to the District of Nebraska.

III.   CONCLUSION

       For the foregoing reasons, Defendant's motion to dismiss, or in the alternative, to transfer

to the District of Nebraska (D.I. 5),.is DENIED.

       IT IS SO ORDERED this 21z_ day ofNovember 2018.


                                                       United States D strict Judge

                                                  8
